DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr et al. (US 2004/0156016 A1) in view of Horiguchi et al. (US 2002/0005893 A1). 

Regarding claim 1, Kerr discloses an alignment system (figure 1;

    PNG
    media_image1.png
    638
    1012
    media_image1.png
    Greyscale

), comprising, except for elements highlighted in italicized bold below: 

a housing defining a channel, 

the channel having a first end and a second end;  a light source disposed at the first end of the channel (numeral 1 is the light source:

    PNG
    media_image2.png
    897
    1083
    media_image2.png
    Greyscale


); 

an alignment image disposed at the second end of the channel (numeral 70:

    PNG
    media_image2.png
    897
    1083
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    649
    1008
    media_image3.png
    Greyscale

); and

a baffle extending around at least a portion of an inner perimeter of the channel, the baffle defining a backlight aperture (numeral 40: 

    PNG
    media_image4.png
    581
    821
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    366
    1018
    media_image5.png
    Greyscale

); 

wherein the light source is in selective optical communication with the alignment image (numeral 11:

    PNG
    media_image6.png
    531
    925
    media_image6.png
    Greyscale


    PNG
    media_image3.png
    649
    1008
    media_image3.png
    Greyscale

).

Kerr does not disclose “a housing defining a channel”. 

	Horiguchi also discloses an ocular alignment system (

    PNG
    media_image7.png
    749
    545
    media_image7.png
    Greyscale

 ),  wherein Horiguchi teaches a housing comprising a channel, with an eye end and a light source end for enclosing and protecting the optical components (numeral 8:

    PNG
    media_image8.png
    612
    711
    media_image8.png
    Greyscale

). 

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to provide house the optical components of Kerr (Kerr figure 1) in a channel housing as taught by Horiguchi.   The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Kerr in this manner because/in order to protect the optical components from moisture and contamination and damage from the outside environment, and shield the optical components from stray light during operation.

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Kerr, while the teaching of Horiguchi continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Regarding claim 7, refer to the Kerr/Horiguchi combination as applied to claim 1 above.  Further, Kerr discloses:
an imager (figure 1, numeral 140); 
an alignment system, comprising: a housing defining a channel having a first end and a second end; a light source disposed at the first end of the channel; an alignment image disposed at the second end of the channel; and a baffle extending around at least a portion of an inner perimeter of the channel, the baffle defining a backlight aperture; wherein the light source is in optical communication with the alignment image (refer to the claim 1 rejection); and

wherein the imager is disposed in proximity to the alignment system (Kerr:

    PNG
    media_image9.png
    876
    1090
    media_image9.png
    Greyscale


).

Regarding claims 2 and 11, and using claim 2 as an example, the alignment system of claim 1, further comprising a diffuser disposed in the channel and generally parallel to the alignment image and between the light source and the baffle (Kerr numeral 20:

    PNG
    media_image10.png
    156
    677
    media_image10.png
    Greyscale

).

Regarding claims 3 and 9, and using claim 3 as an example, the alignment system of claim 1, further comprising a lens disposed at the second end of the channel and in selective optical communication with the light source (Kerr numeral 30: 

    PNG
    media_image11.png
    576
    872
    media_image11.png
    Greyscale


).

Regarding claims 4 and 15, and using claim 4 as an example, the alignment system of claim 1, wherein the alignment image is on a substrate; wherein the alignment image comprises an opaque portion and a transparent portion; and wherein the opaque portion extends at least around an outer perimeter portion of the substrate (Kerr:

    PNG
    media_image12.png
    183
    671
    media_image12.png
    Greyscale

).

Regarding claim 8, the authentication system of claim 7, wherein the imager is capable of capturing an image of an object disposed in proximity to the second end of the channel of the alignment system and in a field of view of the imager (Kerr:

    PNG
    media_image13.png
    504
    1071
    media_image13.png
    Greyscale



).


Regarding claim 10, the authentication system of claim 7, further comprising a baffle extending around at least a portion of an inner perimeter of the channel, the baffle defining a backlight aperture (met by Kerr/Horiguchi as applied to claims 1 and 7 above; Kerr teaches a baffle 40 at figure 1, Horiguchi teaches the channel).

Regarding claim 14, the authentication system of claim 7, wherein the imager has a first field of view (Kerr:

    PNG
    media_image14.png
    182
    656
    media_image14.png
    Greyscale

Cameras have a field of view); wherein the alignment system has a second field of view (

    PNG
    media_image15.png
    434
    671
    media_image15.png
    Greyscale

); and wherein the second field of view at least partially coincides with the first field of view (the user views the fixation target as the camera captures the photograph).



Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr et al. (US 2004/0156016 A1) in view of Horiguchi et al. (US 2002/0005893 A1) as applied to claim 1 above, and further in view of Heacock (US 7,224,822 B2).

Regarding claim 17, Kerr/Horiguchi discloses, except for elements highlighted in italicized bold below, a method of using an authentication system to align a feature of a user (Kerr:

    PNG
    media_image16.png
    646
    990
    media_image16.png
    Greyscale

), comprising: 

activating a light source of an alignment system (

    PNG
    media_image17.png
    646
    998
    media_image17.png
    Greyscale

), 

the alignment system having a housing defining a channel having a first end and a second end, a baffle disposed within the channel, and an alignment image disposed at the second end of the channel (Kerr/Horiguchi as applied to claim 1);

activating an imager in proximity with the alignment system (

    PNG
    media_image18.png
    471
    1133
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    459
    1011
    media_image19.png
    Greyscale

 );

illuminating, with the light source, the alignment image (

    PNG
    media_image20.png
    651
    993
    media_image20.png
    Greyscale

 ); 

determining, with a processor of the authentication system, whether an object is within a field of view of the imager; 

wherein the field of view of the imager is the field of view in which, when a user's eye is in the field of view of the imager, the alignment image appears illuminated to the user ( 

    PNG
    media_image20.png
    651
    993
    media_image20.png
    Greyscale

).

Kerr/Horiguchi does not teach:  “determining, with a processor of the authentication system, whether an object is within a field of view of the imager”, 

	Heacock discloses a retinal images system (see figures 1 and 2, and:

    PNG
    media_image21.png
    224
    688
    media_image21.png
    Greyscale


 ), and further teaches “determining, with a processor of the authentication system, whether an object is within a field of view of the imager” ( 

    PNG
    media_image22.png
    237
    710
    media_image22.png
    Greyscale

).

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to supplement Kerr/Horiguchi, with the microprocessor control taught by Heacock, such that when the eye of Kerr/Horiguchi is within the correct distance and aligned, a microprocessor will automatically control the camera to capture a retina image, thus providing convenience, as well as ensure that an accurately aligned retinal image is captured. 

 Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Kerr/Horiguchi, while the teaching of Heacock  continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Regarding claim 19, the method of claim 17, further comprising the step of capturing an image with the imager through the electro-optic element (met by Kerr/Horiguchi/Heacock – refer to the rejection of claim 17 above; Kerr captures an image of a retina:

    PNG
    media_image23.png
    466
    1031
    media_image23.png
    Greyscale

).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kerr et al. (US 2004/0156016 A1) in view of Horiguchi et al. (US 2002/0005893 A1) and Heacock (US 7,224,822 B2) as applied to claim 17 above, and further in view of Hill (US 4,109,237).

Regarding claim 20, Kerr/Horiguchi/Heacock does not disclose the additional limitations of:
 
“comparing, by the processor, the captured image with stored image data; and 
determining, by the processor based on the comparison of the captured image with the stored image data, whether the user has previously been authenticated.”

	Hill teaches a retina identification technique:

    PNG
    media_image24.png
    611
    693
    media_image24.png
    Greyscale

.

	Hill teaches the missing element of:
“comparing, by the processor, the captured image with stored image data; and 
determining, by the processor based on the comparison of the captured image with the stored image data, whether the user has previously been authenticated”:


    PNG
    media_image25.png
    578
    672
    media_image25.png
    Greyscale


	NOTE:  Hill’s disclosure is the same as applicant’s specification disclosure; store a previously captured retinal image for subsequent comparison with a newly acquired retinal image for authentication.

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to add retinal authentication, as taught by Hill, to the retinal imaging system of Kerr/Horiguchi/Heacock, in order to provide the technician of Kerr/Horiguchi/Heacock with automatic patient identification when examining the retina of a patient, thus preventing medical record mux-ups (Hill:


    PNG
    media_image26.png
    226
    694
    media_image26.png
    Greyscale

).  

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Kerr/Horiguchi/Heacock, while the teaching of Hill continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  




Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr et al. (US 2004/0156016 A1) in view of Horiguchi et al. (US 2002/0005893 A1) as applied to claims 1 and 7 above, and further in view of Andersen et al. (US 2017/0011263 A1). 

While Kerr/Horiguchi teaches a retinal alignment and photographing system, Kerr/Horiguchi does not teach:

Regarding claim 16, wherein the authentication system is disposed in a vehicle and is in communication with at least one vehicle system.

Regarding claim 6, wherein the alignment system is disposed in a vehicle; and wherein the alignment system is in communication with at least one vehicle system.


Andersen teaches a retinal image authentication system for allowing access to a vehicle ( 

    PNG
    media_image27.png
    284
    799
    media_image27.png
    Greyscale

).

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to substitute, fore the camera required by Andersen, the camera and alignment system taught by the Kerr/Horiguchi combination.  The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Andersen in this manner because/in order to provide a system that properly aligns the retina with the camera thus ensuring consistent, accurate, and repeatable retinal images for identification every time.  

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Andersen, while the teaching of Kerr/Horiguchi continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  








Allowable Subject Matter
Claims 5, 12, 13, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 18, in the context of the claim as a whole, the Kerr/Horiguchi/Heacock combination applied to claim 17, from which claim 18 depends, does not teach or suggest the additional element of, “causing an electro-optic element disposed so as to selectively conceal components of the authentication system to clear upon the receipt of an input from a sensor.”

Regarding claims 5 and 12, and using claim 5 as an example, in the context of the claim as a whole, the Kerr/Horiguchi combination applied to claim 1, from which claim 5 depends, does not teach or suggest the additional element of, “a colored light filter disposed in the channel and generally parallel to the alignment image and between the light source and the baffle.”

Regarding claim 13, in the context of the claim as a whole, the Kerr/Horiguchi combination applied to claim 7, from which claim 13 depends, does not teach or suggest the additional element of, “an electro-optic element, wherein the imager and the alignment system are selectively concealed behind the electro-optic element.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665